Case 3:19-cr-00285-TJM Document 13 Filed 08/22/19 Page 1 of 1

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT
for the
Northern District of New York

 

 

United States of America )
v. ) Case No. 3:19-CR-00285 (TJM)
JUSTIN HOBBIE )
)
Defendant — )
‘WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: _ 08/22/2019 _fuclé B Lele.

Defendant's signature

   
  

 

=Z1MM ERK
rinted name A OT. ’s attorney
4 ; ©
/ Mowew

Judge’s signature Y

 

Hon. Thomas J. McAvoy, U.S. Magistrate Judge
Judge's printed name and title

 
